- Midland National Life Insurance Company April 28, 2010 Securities and Exchange Commission treet, N.E. Washington DC 50549 RE: Midland National Life Separate Account C File Number 333-119088  MNL Advisor Variable Annuity Commissioners: Enclosed for filing under the Securities Act of 1933 please find a copy of Post-Effective Amendment No. 8 to the above referenced registration statement. This amendment is being filed pursuant to paragraph (b) of Rule 485, and pursuant to subparagraph (b) (4) of that Rule, we certify the amendment does not contain disclosure which would render it ineligible to become effective pursuant to said paragraph (b). If you have any questions about this filing, please contact Fred Bellamy of Sutherland Asbill & Brennan LLP at 202-383-0126 or fred.bellamy@sutherland.com. /s/ Jason L. Bradshaw Senior Variable Compliance Consultant cc: Frederick R. Bellamy Sutherland Asbill & Brennan LLP As filed with the Securities and Exchange Commission on April 28 , Registration Nos. 333-119088 811-07772 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 o Pre-Effective Amendment No. o Post-Effective Amendment No. 8 x and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY o ACT OF 1940 Amendment No. x MIDLAND NATIONAL LIFE SEPARATE ACCOUNT C (Exact Name of Registrant) MIDLAND NATIONAL LIFE INSURANCE COMPANY (Name of Depositor) One Sammons Plaza, Sioux Falls, SD 57193 (Address of Depositor's Principal Executive Offices) Depositor's Telephone Number, including Area Code: (605) 335-5700 Name and Address of Agent for Service: Copy to: Stephen P. Horvat, Jr. Frederick R. Bellamy, Esq. Senior Vice President, Legal Sutherland Asbill & Brennan LLP Midland National Life Insurance Company 1275 Pennsylvania Avenue, N.W. Sammons Financial Group Washington, DC 20004-2415 525 W. Van Buren Chicago, IL 60607 It is proposed that this filing will become effective: o Immediately upon filing pursuant to paragraph (b) of Rule 485 x On May 1, 2010 pursuant to paragraph (b) of Rule 485 o 60 days after filing pursuant to paragraph (a) of Rule 485 o On pursuant to paragraph (a) of Rule 485 Title of securities being registered: MNL Advisor Individual Flexible Premium Deferred Variable Annuity Contracts. mnladv_prosp.htm - Midland National Life Insurance Company MNL Advisor Variable Annuity Prospectus May 1, 2010 Flexible Premium Deferred Variable Annuity issued by: Midland National Life Insurance Company through the Midland National Life Separate Account C Phone: (877) 586-0240 (toll free) Fax: (866) 270-9565 Please read this prospectus for details on the contract being offered to You and keep it for future reference. This prospectus sets forth the information that a prospective investor should know before investing. The MNL Advisor Variable Annuity (the “contract”) is a flexible premium deferred annuity designed to be useful to You in meeting Your long-term savings and retirement needs. The minimum initial premium for a non-qualified contract is $10,000. The minimum initial premium for a qualified contract is $2,000. A Statement of Additional Information (“SAI”) about the contract and the Midland National Life Separate Account C is available free of charge by checking the appropriate box on the application form or by writing to Us at Midland National Life Insurance Company, 4601 Westown Parkway, Suite 300, West Des Moines, IA 50266 or contacting Us at the numbers above. The SAI, dated May 1, 2010, has been filed with the U.S. Securities and Exchange Commission (“SEC”), and is incorporated herein by reference. The table of contents of the SAI is included at the end of this prospectus. The SEC maintains a website (http://www.sec.gov) that contains the SAI, material incorporated by reference, and other information regarding registrants that file electronically with the SEC. You may allocate Your premiums to Our Fixed Account, unless otherwise noted, and/or to the Separate Account investment divisions (see Definitions) that invest in a specified mutual fund portfolio. You can generally choose among the twenty-four investment divisions shown on the following page (some restrictions may apply). The mutual fund portfolios are part of the following series funds or trusts: American Century Variable Portfolios, Inc. Fidelity® Variable Insurance Products Initial Class, and Service Class 2 Your accumulation value in the investment divisions will increase or decrease based on investment performance of the mutual fund portfolios. You bear this risk. No one insures or guarantees any of these investments. Separate prospectuses describe the investment objectives, policies and risks of the mutual fund portfolios. The SEC has not approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The contracts involve investment risk, including possible loss of principal. The contracts are not a deposit of, or guaranteed or endorsed by, any bank or depository institution and the contracts are not federally insured by the federal deposit insurance corporation or any other agency. SEPARATE ACCOUNT INVESTMENT PORTFOLIOS 1. American Century VP Balanced Fund 2. American Century VP Capital Appreciation Fund 3. American Century VP Income & Growth Fund 4. American Century VP Inflation Protection Fund 5. American Century VP International Fund 6. American Century VP Large Company Value Fund 7. American Century VP Mid Cap Value Fund 8. American Century VP Ultra Fund 9. American Century VP Value Fund 10. Fidelity VIP Asset Manager: Growthâ Portfolio 11. Fidelity VIP Asset ManagerSM Portfolio 12. Fidelity VIP Balanced Portfolio 13. Fidelity VIP Contrafund® Portfolio 14. Fidelity VIP Equity-Income Portfolio 15. Fidelity VIP Growth & Income Portfolio 16. Fidelity VIP Growth Opportunities Portfolio 17. Fidelity VIP Growth Portfolio 18. Fidelity VIP High Income Portfolio 19. Fidelity VIP Index 500 Portfolio 20. Fidelity VIP Investment Grade Bond Portfolio 21. Fidelity VIP Mid Cap Portfolio 22. Fidelity VIP Money Market Portfolio 23. Fidelity VIP Overseas Portfolio 24. Fidelity VIP Value Strategies Portfolio This prospectus generally describes only the variable portion of the contract, except where the Fixed Account is specifically mentioned. You should read this prospectus carefully and keep it for future reference. You should also have and read the current prospectuses for the funds. TABLE OF CONTENTS PAGE DEFINITIONS . 7 SUMMARY 10 Features of MNL Advisor Variable Annuity 10 Your Free Look Right 10 Your Accumulation Value . 11 Flexible Premium Payments . 11 Investment Choices . 11 Transfers . 12 Frequent or Disruptive Transfers . 12 Surrenders . 12 Administrative Procedures . 13 Risk of Increase in Fees and Charges . 14 Death Benefit 14 FEE TABLE . 14 Periodic Charges Other Than Portfolio Expenses . 15 Range of Annual Operating Expenses for the Portfolios 1 15 EXPENSE EXAMPLES . 15 Financial Information 16 Charges and Fees . 18 Surrender Charge . 18 Interest Adjustment 18 Mortality and Expense Risk Charge . 19 Annual Maintenance Fee . 19 Transfer Fee . 19 Premium Taxes . 19 Additional Information About MNL Advisor 19 Suitability of the Contracts . 19 Other Products . 19 Inquiries And Correspondence . 20 State Variations . 20 Our Separate Account C And Its Investment divisions . 21 The Funds . 21 Investment Policies Of The Funds Portfolios . 22 Availability of the Portfolios . 25 Amounts In Our Separate Account 25 We Own The Assets Of Our Separate Account 26 Our Right To Change How We Operate Our Separate Account 26 FIXED ACCOUNT 27 Fixed Account Options . 29 Multi-Year Guarantee (MYG) Options . 29 Fixed Account Dollar Cost Averaging (Fixed Account DCA) 30 DETAILED INFORMATION ABOUT THE CONTRACT 30 Requirements for Issuance of a Contract 30 Tax-Free Section 1035 Exchanges . 31 Free Look 32 Premium Payments . 32 Allocation of Premium Payments . 32 Changing Your Premium Allocation Percentages . 32 Your Accumulation Value . 33 Transfers of Accumulation Value . 33 Transfer Limitations . 34 Surrenders . 36 Systematic Withdrawals . 37 Free Surrender Amount 38 Loans . 39 Dollar Cost Averaging 41 Portfolio Rebalancing 42 Fixed Account Earnings Sweep Program 42 Death Benefit 44 Payment of Death Benefits and Lump Sum Payments . 45 CHARGES, FEES AND DEDUCTIONS . 45 Surrender Charges on Surrenders . 45 Mortality and Expense Risk Charge . 46 Annual Maintenance Fee . 47 Interest adjustment 47 Transfer Charge . 48 loan charge . 49 Charges In The Funds . 49 Premium Taxes . 49 Other Taxes . 49 FEDERAL TAX STATUS . 50 Introduction 50 Annuity Contracts in General . 50 Qualified and Non-Qualified Contracts . 50 Minimum Distribution Rules and Eligible Rollover Distributions . 52 Loans . 53 Diversification and Distribution Requirements . 53 Surrenders  Non-Qualified Contracts . 53 Multiple Contracts . 54 Withholding . 54 Annuity Payments . 54 Medicare Tax . 55 Annuity Contracts Purchased by Nonresident Aliens and Foreign Corporations . 55 Taxation of Death Benefit Proceeds . 55 Transfers, Assignments or Exchange of Contracts . 55 Possible Tax Law Changes . 55 Federal Estate Taxes . 56 Generation-Skipping Transfer Tax . 56 Estate, Gift and Generation-Skipping Transfer Taxes in 2010 . 56 Foreign Tax Credits . 56 Separate Account Charges . 56 Annuity Purchases by Residents of Puerto Rico . 57 MATURITY DATE . 57 Selecting An Annuity Payment Option . 57 Fixed Payment Options . 58 Variable Options . 58 Payout Options . 59 Annuitization Bonus Rider 59 Transfers after Annuitization for Variable Payment Options . 60 ADDITIONAL INFORMATION 60 Midland National Life Insurance Company 60 Our Financial Condition . 60 Our General Account 61 Fund Voting Rights . 61 How We Determine Your Voting Shares . 62 Voting Privileges of Participants In Other Companies . 62 Our Reports to Owners . 62 Contract Periods, Anniversaries . 62 Dividends . 62 Performance . 62 Change of Address Notification 63 Modification To Your Contract 63 Your Beneficiary 64 Assigning Your Contract 64 When We Pay Proceeds From This Contract 64 Distribution of the Contracts . 65 Regulation 66 Discount for Employees of Sammons Enterprises, Inc. 66 LEGAL PROCEEDINGS . 66 Legal Matters . 66 Financial Statements . 67 Statement of Additional Information 68 CONDENSED FINANCIAL INFORMATION 69 APPENDIX I 90 Appendix II 96 DEFINITIONS For Your convenience, below is a glossary of the special terms We use in this prospectus. These terms are in bold type throughout this document. Accumulation Unit means the units credited to each investment division in the Separate Account before the maturity date. Accumulation Value means the sum of the amounts You have in Our Fixed Account and in the investment divisions of Our Separate Account under Your inforce contract. Annuitant means the person(s), designated by the owner , to whom periodic income will be paid (payee). This is the person whose life is used to determine the amount and duration of any periodic income involving life contingencies. After the maturity date, the annuitant will be considered the owner unless otherwise stated. Annuity Unit means the units in the Separate Account , after the maturity date, that are used to determine the amount of the annuity payment. Annuitization means an election of an annuity payment option. Annuitize means an election to receive regular income payments from Your contract under one of the annuity payment options. An election to annuitize Your contract may be irrevocable. If You elect to annuitize Your contract, you will no longer be able to exercise any liquidity (e.g., withdrawal or surrender) provision that may have previously been available. Attained Age means the issue age plus the number of complete contract years since the issue date. Beneficiary means the person or persons to whom the contracts death benefit will be paid in the event of the death of the annuitant or an owner . Business Day means any day the New York Stock Exchange is open for regular trading. Our business day ends when the New York Stock Exchange closes for regular trading (generally 3:00 p.m. Central Time). Contract Anniversary means the same date in each contract year as the issue date. Contract Month means a month that starts on the same date as the issue date in each month. For this purpose, the calendar days of 29, 30 and 31 are not used and We look forward to the first day of the next calendar month. For example, assume a contract is issued on January 29 th . Subsequent contract months will begin on the first day of each month (February 1, March 1, April 1, etc.). Contract Year means a year that starts on the issue date or on each contract anniversary thereafter. Death Benefit means the amount that We will pay to the beneficiary in the event of the death of the annuitant or an owner if the contract is still inforce. The death benefit will be paid when We receive due proof of the death of the annuitant or an owner and an election of how the death benefit is to be paid, and any other required documents or forms. Executive Office means Our office located at One Sammons Plaza, Sioux Falls, SD 57193. Please use Our Principal Office address and telephone number for all correspondence, transaction requests, payments, and inquiries. Funds mean the investment companies, more commonly called mutual funds, available for investment by Our Separate Account on the issue date or as later changed by Us. Gain means the difference, if any, between Your accumulation value and the net premiums paid into this contract. Good Order means all of the information necessary to process a transaction. For more detailed information see Administrative Procedures on page 13. Gross Premium means Your premium payment(s) before any partial surrenders and any surrender charges. Guaranteed Amount means the amount equal to the initial premium payment and increased equally by any subsequent premium payments if the Guaranteed Minimum Withdrawal Benefit rider is elected when the contract is issued. If the contract has already been issued, this amount will be the current accumulation value of the contract increased equally by any subsequent premium payments. The guaranteed amount is equal to the maximum payouts that can be received under the rider and is reduced by each withdrawal. Inforce means the annuitants life remains insured under the terms of the contract. Investment Division means a division of Our Separate Account which invests exclusively in the shares of a specified portfolio of the funds. Issue Age means the age of the annuitant on the last birthday before the issue date. Issue Date means the date the contract goes into effect and from which contract anniversaries, contract months and contract years are determined. Maturity Date means the date, specified in Your contract on which income payments will begin. The earliest possible maturity date is the 4 th contract anniversary at which time You may annuitize Your full accumulation value . The maximum maturity date is the contract anniversary immediately following the annuitant s 100 th birthday. Minimum Guaranteed Fund Value is 100% of premium payment(s) allocated to the Multi-Year Guarantee (MYG) Options minus any partial surrenders or transfers out of the MYG Options minus any fees and charges accumulated at an interest rate of 1.5%. Net Premium means Your premium payment(s) minus any partial surrenders and any surrender charges. Owner means the person who purchases a MNL Advisor Variable Annuity contract and makes the premium payments and is referred to as You. The owner is entitled to exercise all rights and privileges provided in the contract. Payee means the person who is entitled to receive annuity payments after annuitization. On or after the maturity date, the annuitant will be the payee . If the annuitant or an owner dies prior to the maturity date, then the beneficiary is the payee . Payment Amount means 7% of the initial guaranteed amount will be available for withdrawal each contract year if the Guaranteed Minimum Withdrawal Benefit rider is elected. The amount is increased by 7% of each subsequent premium payment received. This may be reduced if withdrawals within a contract year exceed the payment amount. Principal Office means where You can contact Us to pay premiums or take other action, such as transfers between investment divisions . The address is: Midland National Life Insurance Company 4601 Westown Parkway, Suite 300 West Des Moines, IA 50266 Phone: (877) 586-0240 (toll free) Fax: (866) 270-9565 Proof of Death means a certified copy of the death certificate or any other proof satisfactory to the Company. Separate Account means the Midland National Life Separate Account C which receives and invests Your premiums under the contract. Surrender Value means the Fixed Account accumulation value (adjusted for an interest adjustment, if applicable) plus the Separate Account accumulation value on the date of surrender less any surrender charge, premium tax, annual maintenance fee and any outstanding loan and loan interest. Valuation Period means the time beginning at the close of regular trading on the New York Stock Exchange (generally 3:00 p.m. Central Time) on one business Day and ending at the close of regular trading on the New York Stock Exchange on the next business day. Written Notice means a notice or request submitted in a written form satisfactory to Us, that is signed by the owner and received by Us in good order at the address shown on the Specification Page of Your contract. SUMMARY In this prospectus We, Our, Us, Midland National, and Company mean Midland National Life Insurance Company. You and Your mean the owner of the contract. We refer to the person who is covered by the contract as the  annuitant  because the annuitant and the owner might not be the same. This summary provides only a brief overview of the more important features of the contract. The detailed information appearing later in this prospectus further explains the following summary. Please read this entire prospectus, Your contract, and the statement of additional information for more detailed information. Unless otherwise indicated, the description of the contract in this prospectus assumes that the contract is inforce. Features of MNL Advisor Variable Annuity The MNL Advisor Variable Annuity contract provides You with a basic contract. The MNL Advisor Variable Annuity is a flexible premium deferred variable annuity. The contracts described in this prospectus provide for accumulation of the accumulation value and payment of annuity payments on a fixed or variable basis. The contracts are designed to aid individuals in long-term planning for retirement or other long-term purposes. The contracts are available for situations that do not qualify for the special federal tax advantages available under the Internal Revenue Code (non-qualified contract) and for retirement plans which do qualify for those tax advantages (qualified contract). This contract does not offer any additional tax benefits when purchased under a qualified plan. See Suitability of the Contracts on page 19 for more detailed information. Replacing an existing annuity with the contract may not be of financial benefit to You. Your existing annuity may be subject to fees or penalties on surrender, and the contract will have new charges. The contract is designed for people seeking long-term tax-deferred accumulation of assets, generally for retirement or other long-term purposes. You should not buy this contract: (a) if You are looking for a short-term investment; or (b) if You cannot risk getting back less money than You put in. This prospectus generally describes only the variable portion of the contract, except where the Fixed Account is specifically mentioned. Your Free Look Right You can examine the contract and return it to Us for any reason within 30 days after You receive it for a refund of the accumulation value (which may be more or less than the premium payments You paid), or if greater and required by Your state, the original amount of Your premium payment. Longer free look periods apply in some states and in certain situations (see Free Look on page 32 for more details). Your Accumulation Value Your accumulation value depends on: · the amount and frequency of premium payments, · the selected portfolios investment experience, · interest earned on amounts allocated to the Fixed Account, · partial surrenders, and · charges and deductions. You bear the investment risk under the contract (except for amounts in the Fixed Account). There is no minimum guaranteed accumulation value with respect to any amounts allocated to the Separate Account . (See Your Accumulation Value on page 33). Flexible Premium Payments You may pay premiums whenever You want and in whatever amount You want prior to annuitization, within certain limits. Your initial Investment(s) must be at least $10,000 for a non-qualified contract and at least $2,000 for a qualified contract. Additional investments must be at least $50. Unless You receive approval from Us, the maximum amount of premium You can pay into this contract prior to the maturity date is $5,000,000. In addition, the maximum amount of variable annuity premium that may be deposited with Us is limited to $5,000,000 per annuitant or owner (calculation based upon all active contracts). The maximum amount of premium that currently can be allocated or transferred to the Fixed Account prior to the maturity date is limited to a sum total of $1,000,000 without prior approval from Us. We reserve the right to further restrict or even eliminate the ability to allocate or transfer to the Fixed Account. Investment Choices You may allocate Your accumulation value to the investment divisions of Our Separate Account available under this contract or to Our Fixed Account unless otherwise noted, which pays interest at a declared rate, or to a combination of these options. For limitations on premium allocations to the Fixed Account, see FIXED ACCOUNT on page 27. If You have elected the Guaranteed Minimum Withdrawal Benefit rider prior to May 1, 2008, see APPENDIX I on page 90. For a full description of the portfolios, see the funds prospectuses, which accompany this prospectus. (See Investment Policies Of The Funds Portfolios on page 22). Each portfolio pays a different investment management or advisory fee and different operating expenses. The portfolios may also impose redemption fees, which We would deduct from Your accumulation value. More detail concerning each portfolio companys fees and expenses is contained in the prospectus for each portfolio company. See Investment Policies Of The Funds Portfolios on page 22. We allocate Your premiums and accumulation value to the investment divisions you choose. The value of Your contract will fluctuate during the accumulation period depending on the investment options You have chosen. You bear the investment risk of any variable investment option You choose. Transfers You may transfer Your accumulation value among the investment divisions in which You are invested and Your fixed account allocations. We currently do not charge You for transfers made during a contract year, but reserve the right to charge for each transfer after the twelfth transfer in a contract year. We also reserve the right to limit the number of transfers You may make and may otherwise modify or terminate transfer privileges if required by Our business judgment or in accordance with applicable law or pursuant to Our agreements with the mutual fund portfolios. The amount that You can transfer into the Fixed Account is limited. See FIXED ACCOUNT on page 27 for details. The MYG Options in Our Fixed Account are only available at the time of application. No transfers can be made into any of these options. Transfers out of the MYG Options may be subject to an interest adjustment. See Multi-Year Guarantee (MYG) Options on page 29. After the maturity date, You may make two transfers each year among the Separate Account investment divisions . Frequent or Disruptive Transfers Frequent, large, programmed, or short-term transfers among the investment divisions or between the investment divisions and the Fixed Account (Harmful Trading) can cause risks with adverse effects for other contract owners (and beneficiaries and portfolios). These risks and harmful effects include: dilution of the interests of long-term investors in an investment division if transfers into the division are made at unit values that are priced below the true value or transfers out of the investment division are made at unit values priced higher than the true value (some market timers attempt to do this through methods known as time-zone arbitrage and liquidity arbitrage); an adverse effect on portfolio management, such as causing the portfolio to maintain a higher level of cash than would otherwise be the case, or causing a portfolio to liquidate investments prematurely (or otherwise at an inopportune time) in order to pay withdrawals; and increased brokerage and administrative expenses. In addition, because other insurance companies and/or retirement plans may invest in the portfolios, the risk exists that that the portfolios may suffer harm from frequent, programmed, large or short-term transfers among investment divisions of variable contracts issued by other insurance companies or among investment options available to retirement plan participants. Individuals or organizations that use market-timing strategies and make frequent transfers should not purchase the contract. Surrenders You may generally withdraw all or part of Your surrender value at any time, before annuity payments begin. You may also elect a systematic withdrawal option (See Systematic Withdrawals on page 37). (Your retirement plan may restrict surrenders.) You may withdraw up to 10% of Your gross premiums (sum of all premiums paid as determined on the date of the surrender request), once each contract year without incurring a surrender charge. However, by current Company practice, You can take the 10% of gross premium free amount in multiple withdrawals in a contract year , where the sum of those withdrawals does not exceed 10% of gross premiums. This is not guaranteed and We reserve the right to eliminate or change this practice. (See Free Surrender Amount on page 38). We may impose a surrender charge on any surrender in excess of the free surrender amount (including surrenders to begin annuity payments), and upon full surrender. We may also deduct an annual maintenance fee on a full surrender. The amount You request plus any surrender charge will be deducted from Your accumulation value . Any amount You withdraw from a MYG Option will be subject to an interest adjustment as well as surrender charges. You may take a surrender in a lump sum or use it to purchase an annuity that will continue as long as You live or for some other period You select. A surrender may have negative tax consequences, including a 10% tax penalty on certain surrenders prior to age 59 ½. Under non-qualified contracts, gain, if any, is withdrawn first for tax purposes and is taxed as ordinary income. (See Surrender Charges on Surrenders on page 45, FEDERAL TAX STATUS on page 50, and Selecting An Annuity Payment Option on page 57.) Surrenders from contracts used for tax-qualified retirement plans may be restricted or penalized by the terms of the plan or applicable law. For certain surrenders, a signature guarantee may be required. Withdrawals will reduce Your accumulation value . Withdrawals, especially those taken during periods of poor investment performance, could considerably reduce or eliminate some benefits or guarantees of the contract. Administrative Procedures We may accept a request for contract service in writing, by telephone, or other approved electronic means, subject to our administrative procedures, and may require proper completion of certain forms, providing appropriate identifying information and/or other administrative requirements. We will process Your request at the accumulation unit value next determined only after You have met all administrative requirements, commonly known as in good order . Good Order means that any required forms are accurately filled out and that We have all the signatures and other information We require. To the extent applicable, this information and documentation generally includes Your completed application, the contract number, the transaction amount (in dollars), the full names of and allocations to and/or from the investment divisions affected by the requested transaction , the signatures of all contract owners, exactly as registered on the contract, social security number or taxpayer I.D. and any other information or supporting documentation that We may require. With respect to purchase requests, good order also generally includes receipt of sufficient funds by Us to effect the purchase. We may, in our sole discretion, determine whether any particular transaction request is in good order , and We reserve the right to change or waive any good order requirements at any time. Signature guarantees are required for withdrawals or surrenders of $100,000 or more. Signature guarantees are relied upon as a means of preventing the perpetuation of fraud in financial transactions, including the disbursement of funds or assets from a victims account with a financial institution or a provider of financial services. They provide protection to investors by, for example, making it more difficult for a person to take another person's money by forging a signature on a written request for the disbursement of funds. An investor can obtain a signature guarantee from more than 7,000 financial institutions across the United States and Canada that participate in a Medallion signature guarantee program. This includes many: · national and state banks; · savings banks and savings and loan associations; · securities brokers and dealers; and · credit unions. The best source of a signature guarantee is a bank, savings and loan association, brokerage firm, or credit union with which you do business. Guarantor firms may, but frequently do not, charge a fee for their services. A notary public cannot provide a signature guarantee. Notarization will not substitute for a signature guarantee. Risk of Increase in Fees and Charges Certain fees and charges assessed against the contract are currently at levels below the guaranteed maximum levels. We may increase these fees and charges up to the guaranteed maximum level. Death Benefit The MNL Advisor Variable Annuity contract pays a death benefit when the annuitant or an owner dies before the maturity date if the contract is still inforce. The death benefit is equal to the greater of (a) the accumulation value , less any outstanding loan and loan interest at the time We receive due Proof of death , an election of how the death benefit is to be paid, and any other documents or forms required in good order or (b) net premium s, less any outstanding loan and loan interest at the time We receive due Proof of death . Premium taxes may be deducted from the death benefit proceeds. If the annuitant or an owner dies on or after the maturity date, then any remaining guaranteed amounts, must be paid at least as rapidly as the benefits were being paid at the time of the annuitants or an owners death. Other rules relating to distributions at death apply to qualified contracts. FEE TABLE The following tables list the fees and expenses that You will pay when buying, owning, and surrendering the contract. The first table lists the fees and expenses that You will pay at the time that You buy the contract, surrender the contract, or transfer accumulation value between investment options. State premium taxes may also be deducted. Contract Owner Transaction Expenses Charge Sales Load Imposed on Purchase None Maximum Surrender Charge (as a percentage of premiums withdrawn) 9.00% Transfer Fee $0-$15 1 Maximum TSA Net Loan Interest Annual Rate* (of amount in loan account) 2.5% * The net loan interest rate is the maximum interest rate We charge (4.0%) less the amount We credit to the Fixed Account balance (1.5%). Periodic Charges Other Than Portfolio Expenses The next table lists the fees and expenses that You may pay periodically during the time that You own the contract, not including portfolio company fees and expenses. Guaranteed Maximum Current Charge Annual Maintenance Fee 2 Separate Account Annual Expenses (as a percentage of average accumulation value) Mortality and Expense Risk Charge (for base contracts without GMWB and for contracts issued on and after May 1, 2008) 1.55% 1.55% Total Separate Account Expenses 1.55% 1.55% 1 We reserve the right to impose a $15 charge for each transfer after the twelve (12 th ) transfer in a contract year. 2 The annual maintenance fee is deducted proportionally from the accumulation value at the time of the charge. We reserve the right to change this fee, however, it will not exceed $60 per contract year. The annual maintenance fee is reflected in the examples below by a method intended to show the average impact of the annual maintenance fee on an investment in the Separate Account . By current Company practice, the annual maintenance fee is deducted only when the net premium s are less than $50,000. We reserve the right to change this in the future. Currently, We waive the annual maintenance fee for Section 403(b), SEP-IRA, and 457 Qualified Plans. In the examples, the annual maintenance fee is approximated as an annual asset charge of 0.42% (guaranteed) or 0.21% (current) based on the average accumulation value of $14,240 as of 12/31/09. For information concerning compensation paid for the sale of contracts, see Distribution of the Contracts on page 65. Range of Annual Operating Expenses for the Portfolios 1 The next item shows the lowest and highest total operating expenses charged by the portfolio companies for the year ended December 31, 2009 (before any fee waiver or expense reimbursement). Expenses may be higher or lower in the future. More detail concerning each portfolio companys fees and expenses is contained in the prospectus for each portfolio company. Total Annual Portfolio Company Operating Expenses Lowest Highest (expenses that are deducted from portfolio company assets, including management fees, distribution, and/or service (12b-1) fees and other expenses) 0.31% 1.52% 1 The portfolio expenses used to prepare this table were provided to Us by the fund(s). We have not independently verified such information. The expenses are those incurred as of the fiscal year ending December 31, 2009. Current or future expenses may be higher or lower than those shown. EXPENSE EXAMPLES The following examples are intended to help You compare the cost of investing in the contract with the cost of investing in other variable annuity contracts. These costs include contract owner transaction expenses, annual maintenance fees, Separate Account annual expenses, and portfolio company operating expenses (for the year ended December 31, 2009). This is not guaranteed. In the examples, the annual maintenance fee is approximated as an annual asset charge of 0.42% (guaranteed) and 0.21% (current) based on the average accumulation value of $14,240 as of 12/31/09. Both examples assume that You invest $10,000 in the contract for the time periods indicated. The Examples also assume that Your investment has a 5% return each year. Although Your actual costs may be higher or lower, based on these assumptions, Your costs would be: Example 1: This example assumes that the charges are at the highest guaranteed level, and the highest level of portfolio expenses (without voluntary waivers of fees or expenses) . (1) If You surrender or annuitize Your contract at the end of the applicable time period: 1 Year 3 Years 5 Years 10 Years (2) If You do NOT surrender Your contract: 1 Year 3 Years 5 Years 10 Years Example 2: This example assumes that the charges are at the current levels, and the lowest level of portfolio expenses (without voluntary waivers of fees or expenses) . (1) If You surrender or annuitize Your contract at the end of the applicable time period: 1 Year 3 Years 5 Years 10 Years (2) If You do not surrender at the end of the applicable time period: 1 Year 3 Years 5 Years 10 Years The examples do not reflect transfer fees or premium taxes (which may range up to 3.5% depending on the jurisdiction). These examples should not be considered a representation of past or future expenses. Actual expenses may be greater or lower than those shown. The assumed 5% annual rate of return is purely hypothetical; past or future returns may be greater or less than the assumed hypothetical return. Financial Information Our financial statements, and financial statements for the Separate Account , are in the Statement of Additional Information. You may obtain a free copy of the Statement of Additional Information by checking the appropriate box on the application form, calling Us toll-free at (877) 586-0240, faxing Us at (866) 270-9565, or writing Us at Midland National Life Insurance Company, 4601 Westown Parkway, Suite 300, West Des Moines, IA 50266. Condensed financial information for the investment divisions begins on page 69 of this prospectus. Charges and Fees Surrender Charge Sales charges are not deducted from premium payments. However, a surrender charge may be assessed against premium payments when they are withdrawn, including full and partial surrenders to effect an annuity and systematic withdrawals. The amount of any surrender charge depends on the number contract years between the premium and the withdrawal. (See Surrender Charges on Surrenders on page 45.) For this purpose, premium payments will be deemed to be withdrawn in the order in which they are received and all partial surrenders will be made first from premium payments and then from other accumulation values . The charge is a percentage of the premium withdrawn and is as follows: Length of Time From Premium Payment (Number of Years) Surrender Charge 1 9% 2 8% 3 7% 4 6% 5+ 0% No Surrender charge will be assessed upon: (a) payment of death benefits; (b) exercise of the free look right; and (c) surrender of the free surrender amount. Under Midland Nationals current Company practice, amounts withdrawn under the contract to comply with IRS minimum distribution rules are not subject to surrender charges. We reserve the right to change this practice in the future. At the time of a withdrawal, if Your accumulation value is less than Your net premium , the surrender charge will still be assessed against the full remaining net premium amount. For example, if at the beginning of Your second contract year Your net premium was $10,000 and Your accumulation value was $8,000, then in the event of a surrender, the second year surrender charge percentage of 8% would be charged on the $10,000 net premium amount and not the $8,000 accumulation value amount. Surrenders may have tax consequences. (See FEDERAL TAX STATUS on page 50.) Interest Adjustment Any portion of the Fixed Account accumulation value allocated to a MYG Option may be subject to an interest adjustment. (See "Multi-Year Guarantee (MYG) Options on page 29. Mortality and Expense Risk Charge We deduct a 1.55% per annum charge against all accumulation values held in the Separate Account for assuming the mortality and expense and other risks under the contract. (See Mortality and Expense Risk Charge on page 46.) Annual Maintenance Fee We currently deduct an annual maintenance fee of $30 from each contract. We reserve the right to increase this charge, however, it will not exceed $60 per contract year. Currently, We waive the annual maintenance fee for Section 403(b), SEP-IRA, and 457 Qualified Plans and for contracts with net premium s of $50,000 or more on the contract anniversary. (See CHARGES, FEES AND DEDUCTIONS on page 45.) Transfer Fee There may be a $15 charge for each transfer in excess of 12 in any one contract year. Premium Taxes We will deduct the amount of any premium taxes levied by a state or any government entity from Your accumulation value at surrender, death or annuitization. (See Premium Taxes on page 49). Loan Charge (TSA Contracts Only) Loan interest is charged in arrears on any outstanding loan. Loan interest that is unpaid when due will be added to the outstanding loan on each contract anniversary (or, if earlier, on the date of loan repayment, surrender, contract termination, or the death of the owner or annuitant ) and will bear interest at the same rate of the loan. We charge an annual interest rate of 4.0% on loans. After offsetting the 1.5% annual interest rate that We guarantee We will credit to the portion of Our Fixed Account securing the loan against the maximum loan interest rate of 4.0%, the maximum guaranteed net cost of the loans is 2.5% annually. Additional Information About MNL Advisor Suitability of the Contracts Because of the surrender charge and other expenses, the contracts are not appropriate for short-term investment. In addition, non-qualified contracts may be most appropriate for those who have already made maximum use of other tax favored investment plans such as IRAs and 401(k) plans. The tax-deferred feature of the contracts is most favorable to those in high tax brackets. The tax-deferred feature is not necessary for a tax-qualified plan. In such instances, purchasers should consider whether other features, such as the death benefit and lifetime annuity payments, make the contract appropriate for their purposes. Before purchasing a contract for use in a qualified plan, You should obtain competent advice both as to the tax treatment of the contract and the suitability of the investment. Other Products We may offer other variable annuity contracts through Our Separate Account that also invest in some of the same portfolios. These contracts may have different charges and may offer different benefits. We encourage You to carefully consider the costs and benefits of the contract to ensure that it is consistent with Your personal investment goals and needs. To obtain more information about these contracts, contact Your agent, or call Us at (877) 586-0240. Inquiries And Correspondence If You have any questions about Your contract or need to make changes, please contact Your financial representative who sold You the contract, or contact Us at Our Principal Office at: Midland National Life Insurance Company 4601 Westown Parkway, Suite 300 West Des Moines, IA 50266 Phone #: (877) 586-0240 (toll-free) Fax #: (866) 270-9565 You currently should send correspondence and transaction requests to Us at the address specified above or by facsimile or telephone at the numbers listed above. Our service representatives are available between the hours of 7:30 a.m. and 5:00 p.m. Monday through Thursday, and 7:30 a.m. to 3:00 p.m. (Central Standard Time) on Friday excluding holidays and any day the New York Stock Exchange is not open. Any requests for partial withdrawals, transfers, and surrenders sent to another number may not be considered received at Our Principal Office and will not receive that days price. The procedures We follow for facsimile requests include a written confirmation sent directly to You following any transaction request. We will employ reasonable procedures to confirm that instructions communicated by telephone or facsimile are genuine. We may revoke facsimile and telephone transaction privileges at any time for some or all contract owners. The procedures We follow for transactions initiated by telephone may include requirements that callers identify themselves and the contract owner by name, social security number, date of birth of the annuitant or the owner , or other identifying information. We disclaim any liability for losses resulting from allegedly unauthorized facsimile or telephone requests that We believe to be genuine. We may record all telephone requests. There are risks associated with requests made by facsimile (possible falsification of faxed documents by others) or telephone (possible falsification of contract owner identity) when the original signed request is not sent to Our Principal Office . You bear those risks. Facsimile and telephone correspondence and transaction requests may not always be available. Facsimile and telephone systems can experience outages or slowdowns for a variety of reasons. These outages or slowdowns may prevent or delay Our receipt of Your request. If You are experiencing problems, You should mail Your correspondence and transaction request to Our Principal Office . State Variations Certain provisions of the contracts may be different than the general description in this prospectus, and certain riders and options may not be available, because of legal restrictions in Your state. See Your contract for specific state variations since any such variations will be included in Your contract or in riders or endorsements attached to Your contract. See Your agent or contact Our Principal Office for additional information that may be applicable to Your state. Our Separate Account C And Its Investment divisions The  Separate Account  is the Midland National Life Separate Account C, established under the insurance laws of the State of South Dakota in March 1991 and now governed by Iowa law. It is a unit investment trust registered with the Securities and Exchange Commission (SEC) under the Investment Company Act of 1940. This registration does not involve any SEC supervision of its management or investment contracts. The Separate Account has a number of investment divisions , each of which invests in shares of a corresponding portfolio of the funds. You may allocate part or all of Your premiums to any of the investment divisions of Our Separate Account available under this contract. The Funds Each of the 24 portfolios available under the contract is commonly called a mutual fund. Each one is a series of one of the following open-end diversified investment companies: (a) American Century Variable Portfolios, Inc. (b) Fidelity ® Variable Insurance Products Our Separate Account buys and sells the shares of each portfolio at net asset value (with no sales or surrender charge). More detailed information about the portfolios and their investment objectives, policies, risks, expenses and other aspects of their operations, appear in their prospectuses, which accompany this prospectus, and in the funds Statements of Additional Information. You should read the portfolios prospectuses carefully before allocating or transferring money to any portfolio. You should carefully consider theinvestment objectives, risks,and charges and expenses of the portfolios before investing. The portfolios' prospectuses contain this and other information and should be read carefully before investing. You can receive a current copy of a prospectus for each of the portfolios by contacting Your registered representative and by contacting Us at: Midland National Life Insurance Company 4601 Westown Parkway, Suite 300 West Des Moines, IA 50266 Phone: (877) 586-0240 (toll-free) Fax: (866) 270-9565 (toll-free) The funds , their managers, or affiliates thereof, may make payments to Midland National and/or its affiliates. These payments may be derived, in whole or in part, from the advisory fee deducted from fund assets and/or from Rule 12b-1 fees deducted from fund assets. Contract owners, through their indirect investment in the funds , bear the costs of these advisory and 12b-1 fees. The amount of these payments may be substantial, may vary between funds and portfolios, and generally are based on a percentage of the assets in the funds that are attributable to the contracts and other variable insurance products issued by Midland National. These percentages currently range up to 0.50% annually. Midland National may use these payments for any corporate purpose, including payment of expenses that Midland National and/or its affiliates incur in promoting, marketing, and administering the contracts, and, in its role as an intermediary, the funds . Midland National and its affiliates may profit from these payments. Investment Policies Of The Funds Portfolios Each portfolio tries to achieve a specified investment objective by following certain investment policies. No one can promise that any portfolio will meet its investment objective. A portfolios objectives and policies affect its returns and risks. Each investment divisions performance depends on the experience of the corresponding portfolio. You bear the risk that the portfolios You have allocated amounts to will not meet their investment objectives. The objectives of the portfolios are as follows: Portfolio Objective American Century Variable Portfolios, Inc. American Century VP Balanced Fund Seeks long-term growth and current income by investing 60% of its assets in equity securities and the remainder in fixed income securities. American Century VP Capital Appreciation Fund Seeks capital growth. American Century VP Income & Growth Fund Seeks capital growth by investing in common stocks. Income is a second objective American Century VP Inflation Protection Fund Pursues long-term total return using a strategy that seeks to protect against U.S. inflation. American Century VP International Fund Seeks capital growth. American Century VP Large Company Value Fund Seeks long-term capital growth. Income is a secondary objective. American Century VP Mid Cap Value Fund Seeks long-term capital growth. Income is a secondary objective. American Century VP Ultra Fund Seeks long-term capital growth. American Century VP Value Fund Seeks long-term capital growth. Income is a secondary objective. Fidelity ® Variable Insurance Products VIP Asset Manager SM Portfolio Seeks to obtain high total return with reduced risk over the long term by allocating its assets among stocks, bonds, and short-term instruments. VIP Asset Manager: Growth â Portfolio Seeks to maximize total return by allocating its assets among stocks, bonds, short-term instruments, and other investments. VIP Balanced Portfolio Seeks income and capital growth consistent with reasonable risk. VIP Contrafund ® Portfolio Seeks long-term capital appreciation. VIP Equity-Income Portfolio Seeks reasonable income. The fund will also consider the potential for capital appreciation. The fund's goal is to achieve a yield which exceeds the composite yield on the securities comprising the Standard & Poor's 500 SM Index (S&P 500
